EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended October 9, 2009 October 9, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 2.5% 1.1% -6.2% Class B Units 2.5% 1.1% -6.8% Legacy 1 Class Units2 2.4% 1.0% -0.7% Legacy 2 Class Units2 2.4% 1.0% -0.8% GAM 1 Class Units2 2.0% 0.6% 0.1% GAM 2 Class Units2 1.9% 0.6% -0.1% GAM 3 Class Units2 1.9% 0.6% -1.2% S&P 500 Total Return Index3 4.6% 1.4% 21.0% Barclays Capital U.S. Long Government Index3 -2.4% -1.8% -9.1% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Harvest delays caused by cold weather in the Midwest led to sharp rallies in the grains markets last week.Corn and soybean increased by more than 8.5% as speculators believed poor weather would put pressure on future supply.In the softs markets, sugar prices retraced downwards on forecasts of weak demand. Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Currencies:The Australian dollar strengthened against the U.S. dollar last week, elevated by higher demand for riskier assets.The Reserve Bank of Australia’s decision to raise interest rates for the first time since the credit crisis began also played a role in driving the Australian dollar higher.An unexpected decrease in the U.S. trade deficit for August firmed the U.S. dollar against several major currencies, including the Japanese yen and Great British Pound. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are also predominantly short the U.S. dollar. Energy:Crude oil markets moved higher last week as a result of strength in the equity markets and a weaker U.S. dollar.Reports from the International Energy Agency forecasting increased demand for energy products also supported crude oil prices. Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Equities:Strong earnings reports from several key technology firmsled to gains in the global equity markets last week.Improved retail sales and unemployment data were also major drivers in moving markets higher.In Asia, renewed optimism resulted in strong uptrends in the Japanese, Chinese, Taiwanese, and Hong Kong equity markets. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
